NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0856-18T1

L.T., individually and as
Guardian Ad Litem of D.T.,

          Plaintiffs-Appellants,

v.

TOWNSHIP OF OCEAN
BOARD OF EDUCATION,
OCEAN TOWNSHIP HIGH
SCHOOL, TOWNSHIP OF
OCEAN, and TOWNSHIP OF
OCEAN POLICE DEPARTMENT,

     Defendants-Respondents.
_________________________________

                    Submitted December 3, 2019 – Decided January 28, 2020

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-1284-15.

                    Before Judges Fisher and Gilson.

                    Nelson, Fromer, Crocco & Jordan, attorneys for
                    appellants (Bruce Fromer, of counsel and on the brief;
                    Joseph A. Burke, on the brief).
             Schwartz & Posnock, attorneys for respondents,
             Township of Ocean and Township of Ocean Police
             Department (David A. Schwartz, of counsel and on the
             brief).

PER CURIAM

      While walking to a snack bar during a high school football game, D.T.

(David), who was then fourteen years old, was tackled by another teenager and

injured.1 David's mother, on behalf of her son and herself, sued the town and its

police department alleging negligence under the Tort Claims Act (TCA),

N.J.S.A. 59:5-1 to -12. Plaintiffs appeal from an order granting summary

judgment to the Township and the Police Department. We affirm because

plaintiffs failed to establish facts showing proximate causation.

                                        I.

      We take the facts from the summary judgment record, viewing them in the

light most favorable to plaintiffs, the non-moving parties. In September 2013,

David, who was in the eighth grade, attended a high school football game as a

spectator.

      David testified at his deposition that he was watching the football game

from the bleachers when he decided to meet some friends and go to the snack


1
  To protect privacy interests, we use initials and fictious names because one of
the plaintiffs and one of the defendants were minors at the time of the incident.
                                                                         A-0856-18T1
                                        2
bar. As he was walking on a blacktop walkway to the snack bar, O.R. (Oran)

tackled him from behind. David fell forward and broke his arm in several places.

      David explained that he knew Oran, but he had not been with Oran at the

game and he had not seen him before Oran tackled him from behind. David also

explained that approximately seventy people were in the area near the bleachers,

including a fair number of children playing football in the grass next to the

walkway.

      Two of David's friends, M.N. (Max) and M.I. (Marvin), witnessed the

incident and were deposed. Max testified that he was walking approximately ten

yards behind David as David walked with a girl. As David was walking towards

the snack bar, Oran ran up from the other direction, asked Max "[w]here's

[David]," then "took off and hit [David]." Max described the hit as a "full speed

blind-side tackle."

      Marvin testified that he was walking with David and a girl towards the

snack bar, when Oran called out David's name, and ran up and hit his body

against David's body. According to Marvin, David then fell over and landed on

his arm.

      The only other witness to the incident who testified was Oran. His account

differed from the accounts provided by David, Max, and Marvin. Oran testified


                                                                         A-0856-18T1
                                       3
at his deposition that he was walking behind the bleachers when someone hit

him in the back of his head. Oran then spun around and pushed the person, who

turned out to be David. David fell and got up complaining of an injury to his

arm.

       David, Max, Marvin, and Oran all testified that they were not engaged in

roughhousing before the incident. As already noted, David testified that just

before the incident he had been in the bleachers, which he left to visit the snack

bar. Both Max and Marvin testified that neither of them had been involved with,

nor witnessed any roughhousing. Oran also testified that he had no recollection

of engaging in roughhousing.

       Two other witnesses observed a group of teenagers roughhousing before

David was injured.      Both of those witnesses, however, testified at their

depositions that they did not actually see the incident during which David was

injured.

       The first witness was D.B. (Dan), an adult friend of David's father, who

also knew David. Dan testified that as he was watching the game from the

bleachers, he would periodically turn around to look behind the bleachers where

a food truck was giving off carbon monoxide exhaust. When turned around,

Dan saw a group of teenagers behind the bleachers. One of the teenagers, who


                                                                          A-0856-18T1
                                        4
Dan did not know, was pushing and bear hugging others in the group. Dan went

on to testify that while he saw David "with" that teenager before the game

started, he never saw David roughhousing.

      According to Dan, in the fourth quarter of the game he went to the

bathroom. On his way back, he saw two police officers standing by the fence

near the field. He told the officers: "[y]ou better go check because they [are]

roughhousing back there and it looks like it's getting out of hand."       Dan

estimated that he made that statement to the police approximately fifteen

minutes before a "kid" came and told him that David had been hurt.

      The second witness who saw roughhousing was D.T. (Deann). Deann is

the mother of five boys and one of her sons was a running back for the football

team. Another of her sons, a friend of David, was also at the game. Deann

watched the game from the bleachers. After half-time, she went to get a snack.

As she was walking towards the snack bar, she saw a group of boys without their

shirts jumping around. One of the boys bumped into her and she told the boys

to "chill out, relax."

      As Deann walked back to the bleachers, she said to a group of police

officers: "[t]here's a group of boys back there. They're not doing anything to

harm anybody else, but they're probably going to harm someone or themselves


                                                                       A-0856-18T1
                                      5
because they're back there jumping all over the place." According to Deann,

one of the officers backed up, looked to his left, and then continued a

conversation he was having with another officer.

      Deann testified that she did not see David get injured; rather, she heard

about it from a friend. She explained that she was told of David's injury

approximately twenty minutes to half an hour after she spoke to the police

officers. She also explained that she knew both David and Oran but did not

know any of the boys who had been jumping around. In that regard, Deann

testified that she did not know if the boys she saw roughhousing had anything

to do with the incident involving David.

      Security for the football game was coordinated by the high school's

athletic director and the Township's head of security for the Board of Education.

The head of security testified that on the night of David's injury, five police

officers were at the game. During discovery, only four of those officers were

identified and deposed. Those officers testified that they were not alerted to any

roughhousing behind the bleachers during the game. They also testified that if

they had been alerted to or observed the roughhousing, they would have

responded.




                                                                          A-0856-18T1
                                        6
      In April 2015, plaintiffs sued the Ocean Township Board of Education,

Ocean Township High School, Ocean Township, and the Ocean Township

Police Department. The High School and the Board of Education filed a third-

party complaint against Oran, as did the Township and the Police Department.

Thereafter, plaintiffs named Oran as a direct defendant.

      After engaging in discovery, the Township, the Police Department, the

Board of Education, and the High School moved for summary judgment and to

strike plaintiff's expert report. After hearing oral argument, the trial court

granted both motions and explained the reasons on the record. The court then

memorialized its decision in two orders entered on September 13, 2018.

Specifically, the court ruled that plaintiffs' expert report was inadmissible as a

net opinion because it failed to identify the standard for the security that needed

to be provided at a high school football game. Independently, the court granted

the public entity defendants summary judgment, finding that the police had no

duty and there was no evidence establishing causation.

      Plaintiffs appeals only from the order granting summary judgment to the

Police Department and the Township. Initially, that appeal was dismissed as

interlocutory, but thereafter plaintiffs dismissed with prejudice their claims

against Oran. The appeal was then reinstated.


                                                                           A-0856-18T1
                                        7
                                         II.

      As noted, plaintiffs are appealing only the order granting summary

judgment in favor of the Police Department and the Township. Plaintiffs argue

that the trial court erred because they established the elements for negligence

and there were genuine issues of disputed material facts. Plaintiffs also contend

that the trial court erred in striking their liability expert report as a net opinion.

We need not reach the net opinion issue because we find that the material

undisputed facts established that plaintiffs could not prove causation that would

make the police responsible for the injuries resulting from an intentional or

reckless act by a third party.

      We review a trial court's decision to grant summary judgment de novo,

using the same standard that governed the trial court's ruling.           Conley v.

Guerrero, 228 N.J. 339, 346 (2017) (citing Templo Fuente De Vida Corp. v.

Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016)). Under that

standard, summary judgment will be granted if, viewing the evidence in the light

most favorable to the non-moving party, "there is no genuine issue of material

fact and 'the moving party is entitled to a judgment or order as a matter of law.'"

Ibid. (quoting Templo Fuente, 224 N.J. at 199); accord R. 4:46-2(c).




                                                                              A-0856-18T1
                                          8
      "An issue of fact is genuine only if, considering the burden of persuasion

at trial, the evidence submitted by the parties on the motion, together with all

legitimate inferences therefrom favoring the non-moving party, would require

submission of the issue to the trier of fact." R. 4:46-2(c). Furthermore, "[i]f

there exists a single, unavoidable resolution of the alleged disputed issue of fact,

that issue should be considered insufficient to constitute a 'genuine' issue of

material fact for purposes of Rule 4:46-2." Brill v. Guardian Life Ins. Co. of

Am., 142 N.J. 520, 540 (1995) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 250 (1986)).

      The TCA, which governs negligence claims against public entities,

provides "a public entity is 'immune from tort liability unless there is a speci fic

statutory provision' that makes it answerable for a negligent act or omission."

Polzo v. Cty. of Essex, 209 N.J. 51, 65 (2012) (quoting Kahrar v. Borough of

Wallington, 171 N.J. 3, 10 (2002)). "When both liability and immunity exist,

immunity prevails." Dickson v. Twp. of Hamilton, 400 N.J. Super. 189, 195

(App. Div. 2008) (citations omitted).

      Neither a public entity nor a public employee is liable for "failure to

provide police protection . . . or . . . failure to provide sufficient police

protection." N.J.S.A. 59:5-4. Further, the TCA states "[a] public employee is


                                                                            A-0856-18T1
                                         9
not liable for an injury resulting from the exercise of judgment or discretion

vested in him [or her]." N.J.S.A. 59:3-2(a); see also N.J.S.A. 59:2-3(a) (the

parallel provision governing public entities using the same language). The TCA,

however, does not immunize public employees for negligence in carrying out

ministerial functions. N.J.S.A. 59:3-2(d); see also N.J.S.A. 59:2-3(d) (the

parallel provision governing public entities using the same language).

      Accordingly, the TCA does not immunize police officers for negligence

in performing ministerial duties. S.P. v. Newark Police Dep't., 428 N.J. Super.
210, 230-31 (App. Div. 2012) (citations omitted); Suarez v. Dosky, 171 N.J.

Super. 1, 9-10 (App. Div. 1979) (citation omitted). A "discretionary act . . . calls

for the exercise of personal deliberations and judgment, which in turn entails

examining the facts, reaching reasoned conclusions, and acting on them in a way

not specifically directed." S.P., 428 N.J. Super. at 230 (quoting Kolitch v.

Lindedahl, 100 N.J. 485, 495 (1985)). In contrast, "a ministerial act is 'one

which a person performs in a given state of facts in a prescribed manner in

obedience to the mandate of legal authority, without regard to or the exercise of

his [or her] own judgment upon the propriety of the act being done.'" Id. at 231

(quoting Morey v. Palmer, 232 N.J. Super. 144, 151 (App. Div. 1989)). The




                                                                            A-0856-18T1
                                        10
public entity has the burden "to establish whether discretion was exercised."

Ibid. (citing Kolitch, 100 N.J. at 497).

      If no immunity under the TCA applies, plaintiffs must establish the four

elements of negligence. See Henebema v. S. Jersey Transp. Auth., 430 N.J.

Super. 485, 503 (App. Div. 2013) (holding that under the TCA, liability for

ministerial functions is predicated on application of "ordinary negligence

principles"). Those elements are that: (1) defendants owed a duty of care; (2)

defendants breached that duty; (3) the breach was a proximate cause of the

injury; and (4) plaintiff sustained actual damages. Townsend v. Pierre, 221 N.J.
36, 51 (2015) (quoting Polzo v. Cty. of Essex, 196 N.J. 569, 584 (2008)).

      Plaintiffs' theory is that the police had a duty to investigate the reported

roughhousing and, had they investigated, Oran would not have tackled and

injured David.     That theory, however, is not supported by the material

undisputed facts. In that regard, the facts do not support a finding of causation.

      Initially, we note that the imposition of a duty here is questionable. When

assessing whether a duty exists, courts consider "the relationship of the parties,"

the foreseeability and nature of the risk of harm, "the opportunity and ability to

exercise care, and the public interest." J.H. v. R&M Tagliareni, LLC, 239 N.J.




                                                                           A-0856-18T1
                                       11
198, 239 (Rabner, C.J., dissenting) (quoting Hopkins v. Fox & Lazo Realtors,

132 N.J. 426, 439 (1993)).

      This case is governed by the TCA and not the common law. Thus, any

duty must be found under the TCA. The TCA limits the duty of police to

breaches involving ministerial acts. The facts developed during discovery do

not clearly establish that the police were involved in ministerial acts while they

were monitoring the football game. We need not, however, decide that issue

because the facts clearly establish that there was no causation.

          We recognize that causation is usually a question for the jury. L.E. v.

Plainfield Pub. Sch. Dist., 456 N.J. Super. 336, 350 (App. Div. 2018) (citing

Titus v. Lindberg, 49 N.J. 66, 76 (1967)). Nevertheless, a reasonable jury could

not conclude that the failure to act by the police proximately caused David's

injury. See Vega by Muniz v. Piedilato, 154 N.J. 496, 509 (1998) (finding

summary judgment appropriate where "no reasonable jury" could find proximate

cause).

      The testimony given by all four witnesses to the incident established that

the incident arose out of a one-on-one incident, during which Oran tackled or

pushed David. David testified that he had come from the bleachers and was

simply walking along the pathway towards the snack bar when Oran tackled him


                                                                          A-0856-18T1
                                        12
from behind. Max and Marvin both corroborate that testimony. Oran testified

that he was walking when someone smacked him in the back of his head and he

turned and pushed that person, who turned out to be David. A jury could not

reasonably conclude that either of those scenarios arose out of roughhousing that

had been reported to the police fifteen minutes to half an hour before David was

knocked to the ground. No testimony described the incident as arising out of

ongoing roughhousing. Instead, the incident was isolated and unforeseeable.

      Furthermore, the incident was described as an intentional or reckless act.

Whether Oran intended to injure David is not clear, but it is undisputed that Oran

intended to tackle or push David. Those material undisputed facts would not

allow a reasonable jury to conclude that the police's failure to investigate the

roughhousing had any causal connection to the injury suffered by David. In

short, no evidence linked the roughhousing to David's injury.

      Affirmed.




                                                                          A-0856-18T1
                                       13